Title: From John Adams to Benjamin Franklin, 17 August 1781
From: Adams, John
To: Franklin, Benjamin



Sir
Amsterdam August 17. 1781

The Day before Yesterday, were brought to my House, Fifty one Bills of Exchange, amounting to 40958 B.f. all drawn on the 22 June 1781 at Six months Sight, on the Honble. Henry Laurens Esqr. in favour of Mr. John Ross.
This is a Phaenomenon which none but you Philosophers can explain, at least I can think of but one Hypothesis, which might account for it. It is, that they had Settled it in their Minds received Information that I had gone to Vienna to make Peace; had made it, and thereby obtained Mr. Laurens’s Liberty, and his Removal to Holland, and gone over to the Court of St. James’s myself to be presented to the King of G. Britain. Say! do I reason like one of the initiated? I am glad they made this discovery, because by this means, I am almost out of the Scrape, and should have been wholly So, had not an unlucky Letter from Mr. Ross been produced, Copy of which is inclosed, in which Mr. Ross desires Messrs. Larwood Van Hasselt and Van Suchtelen “to present them for Acceptance to the Honble. John Adams Esqr. Representative at present from the United States at your Place, or to any of the Agents employed by him” &c.
Probably this may be, in Payment of the Debt to Mr. Morris and Mr. Ross which you found due to them upon Settlement. However all conjecture are fruitless, as I have no Letter of Advice, or any Intimation concerning them. The Bills are drawn by Mr. Hopkinson and countersignd by Mr. Smith, like former ones, are indorsed by Mr. Ross, and have all the appearances of Genuineness.
Messrs. Larwood & Co. have agreed to wait, untill I could write to your Excellency, to know whether you could pay them, and whether you would choose that I, or any other should accept them. If you cannot pay them they must be protested, for my Loan is exactly in the State it was, when I had the Honour to give your Excellency an Account of it at Paris. And although the Dutch have beat the English, they dont yet venture to lend Money to America. I have the Honour to be

